Per Curiam,
It is very clear that unless the East Penn Traction Company had lawful authority to build its road the plaintiffs, who were acting solely by the authority of that company, had no right to dig the trench in question, and were simply trespassers. As there was no evidence given on the trial which was at all sufficient to establish the right of the traction company to build its road, the conclusions expressed in the opinion of the learned court below were 'entirely correct, and for the reasons there stated the judgment is affirmed.
Judgment affirmed.